          Case 4:15-cr-00083-BMM Document 110 Filed 04/15/20 Page 1 of 2



                   THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                          CR-15-83-GF-BMM

                        Plaintiff,
    vs.
                                                        ORDER
LATONNA MARIE SPOTTED
EAGLE,
               Defendant.


      Defendant Latonna Marie Spotted Eagle (“Spotted Eagle”) has moved for

early termination of her current term of supervised release. (Doc. 102.) The

Government does not oppose the motion. (Id. at 2.) The Court conducted a hearing

on the motion on April 14, 2020. For the reasons below, the Court will grant

Spotted Eagle’s motion.

      Spotted Eagle pleaded guilty to possession with intent to distribute

methamphetamine. (Doc. 103 at 2.) The Court sentenced Spotted Eagle to a prison

term of 44 months followed by four years of supervised release. (Id.) Spotted Eagle

began supervised release on March 7, 2018. Spotted Eagle has completed around 13

months of her supervised release. Spotted Eagle’s supervised release will expire on

March 6, 2020. Spotted Eagle’s probation officer has indicated that Spotted Eagle

has complied with all of her supervision conditions.


                                         1
       Case 4:15-cr-00083-BMM Document 110 Filed 04/15/20 Page 2 of 2



      Federal law authorizes a defendant to move for termination of her supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Spotted Eagle has complied with her supervision

conditions. Spotted Eagle has demonstrated that she is able to conform her conduct

to the law for more than two years. Spotted Eagle has obtained steady employment

and has changed her lifestyle to address the Court’s obligations. Spotted Eagle

does not pose a threat to the community. The factors in 18 U.S.C. § 3553 support

an early termination of supervised release.

       Accordingly, IT IS ORDERED:

1.           Defendant’s Motion for Early Termination of Supervised Release

(Doc. 102) is GRANTED.

      DATED this 15th day of April, 2020.




                                          2
